Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 2 August 1800
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas



Dear Sir
Eliz Town. N.J. 2 aug: 1800.

I had the pleasure to receive your favor of 23 July & hasten to give you immediately such Informations respecting Mr. Lewis Littlepage as are at present in my power. Owing to the events in Europe, & my particular Situation I receive but seldom & short letters from Poland, in one of them however dated 16 apr: 1799. a Lady giving me an account of the Society of Warsaw, says those words, Mistriss S… Remains also in Warsaw Mr. Little page gallants her, he as formerly divides his time between Venus & Bachus. I was very well acquinted with Mr. Littelpage, found him a very pleasant Compagnon & more so ful of genious & Information, but even at that time to muche European, the last time I saw him was at the Siege of Warsaw in the year 1794 in the month of Fbr. After my release from Russian Confinement, I heard in the beginning of 1797, that amongst other Creditors who presented their Notes to the Commissionair appointed to revise the King’s of Poland Debts, Mr. Littlpage presented his to the amount of ten or twelve thousend pound: Sterling but he was not paid: I don’t know how far all this is true, I have it only from general rapport. As you seem Sir to take a l[ively]  Concern to the family of that Gentelman I shall write to Poland, in order to get all possible Information respecting Mr Littlepage, I must however previously caution you, that one Year perhaps may elapse before I get an answer. The repport of my mariage Sir is true & I thank you for your kind Congratulations, if not by birth I am now an American by affection & choice; besides the happiness I find in Mrs. Niemcewicz’s Society reasons points out, that rational Liberty all those blessings for which I fought bled, and sufferd have for ever forsaken Europe & fixed their Abode in America. You mention Sir you met a person who had for me Information from Poland rather agreable to me; I have not yet seen such person, & have not received the least pleasing Intelligence from that quarter. I should like very much to know the person & the Information. I Intend to write soon to Mrs. Bache, & beg you to remember me most affectionately to her & to the Dr. Remaining now in this Country I rejoice in the pleasing expectation that sooner or latter I shall have the opportunity of enjoing your Interesting Society. With the Sentiments of regard & attachement you inspired me with, from the first moment of our acquintence I remain Sir
Your friend & obdt Serrvent

Ju: Niemcewicz


P.S. I had a letter from one of my friends in Sweden mentioning that he has seen persons returning from Paris, who were in Society with Gl: Kosc: & found him in very good health. If you hear any thing from him Sir, I shall be thankful to if you have the goodness to comunicate it to me. I hope Mrs. Bache has deliverd you gl: Mape of America by Arrow Smith.

